Citation Nr: 0336014	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  97-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis-C, 
claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in March 1996 and November 1999 by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On July 10, 1998, the veteran 
appeared and testified at a personal hearing before the 
undersigned Veterans' Law Judge at the RO.  A transcript of 
that hearing is of record.  In January 1999, the Board 
remanded this case to the RO for further development of the 
evidence.  The case was returned to the Board in November 
2003.  

The issue of entitlement to service connection for a 
gastrointestinal disorder, claimed as a result of exposure to 
herbicides, is the subject of the remand portion of this 
decision.  That issue on appeal is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
and VA will notify the appellant if further action is 
required on his part.  


FINDINGS OF FACT

1.  The veteran's hepatitis-C was diagnosed approximately 25 
years after his separation from service.

2.  There is no credible evidence that the veteran had a 
known risk factor for hepatitis-C during active service.

3.  There is no competent medical evidence relating the 
veteran's current hepatitis-C to his active service.

4.  Hepatitis-C is not recognized as associated with exposure 
to herbicides.


CONCLUSION OF LAW

Hepatitis-C was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law for processing VA compensation claims changed during 
the course of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, the Board finds that VA has complied with the 
requirements of the statute with regard to the veteran's 
claim for service connection for hepatitis-C.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
June 2001 and November 2002 (list of hepatitis risk factors) 
letters, the veteran and his representative were notified of 
the evidence he should submit to substantiate his claim for 
service connection for hepatitis-C and the what evidence VA 
would request for him.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim for service connection for hepatitis-C on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Substantively, service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting such service, 
was aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In the case of a 
disease, service connection may be granted in cases where the 
disease is not diagnosed until after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

The veteran has contended in this case the hepatitis-C is 
linked to herbicide exposure in service.  The laws and 
regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, certain diseases shall 
be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases are: chloracne 
or other acneform disease consistent with chloracne; Type 2 
diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; soft-
tissue sarcoma; and chronic lymphocytic leukemia.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2003); 
68 Fed. Reg. 59540-59542 (Oct. 16, 2003).  

Further, 38 C.F.R. § 3.307(a)(6)(iii) (2003) provides that a 
veteran who served in the Republic of Vietnam from January 
1962 to May 1975 shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  

In the veteran's case, his service medical records are 
entirely negative for any findings or diagnosis of liver 
disease, to include hepatitis-C.  While being treated in 
November 1987 at a VA facility for pneumonia, the veteran 
admitted to being an IV (intravenous) drug abuser.  Post 
service VA treatment records in September 1995 show that a 
diagnosis of hepatitis- C was confirmed by liver biopsy.  
Subsequent VA and private treatment records show diagnoses of 
hepatitis-C or a history of hepatitis-C.

There is no competent medical evidence or opinion relating 
the veteran's hepatitis-C, diagnosed approximately 25 years 
after his separation from service, to his period of active 
service.  In a November 2002 letter, the St. Louis RO 
requested that the veteran identify any evidence showing that 
he was diagnosed with hepatitis-C in service or had symptoms 
of hepatitis-C in service or that he was exposed to certain 
hepatitis-C risk factors in service.  He was asked to 
identify any medical opinion that there was a relationship 
between his current hepatitis-C and an infection, symptom or 
risk factor in service.  The veteran responded in December 
2002 that in service he had a skin graft after his combat 
boot rubbed a hole in his leg.  He did not identify any 
medical opinion relating his current hepatitis-C to service.

A regulations implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) (2003) provides as 
follows:

(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

The veteran's service medical records do not show that he 
underwent skin graft surgery on a leg or otherwise had direct 
percutaneous (through the skin) exposure to blood by 
tattooing, body piercing, acupuncture with non-sterile 
needles or other similar activities.  The Board finds that 
there is no credible evidence of record that the veteran had 
a known risk factor for hepatitis-C during active service.  
The Board also finds that the evidence of record does not 
indicate that the veteran's hepatitis-C diagnosed in 1995 may 
be associated with any established event, injury, or disease 
in service.  The Board concludes that an examination and 
opinion is unnecessary to decide the veteran's claim for 
service connection for hepatitis-C, and so the Board will not 
undertake further development of his claim at this time.  See 
38 C.F.R. § 3.159(c)(4) (2003).

Because there is no competent medical evidence relating 
current hepatitis-C to any incident or manifestation during 
the veteran's period of active service and the evidence shows 
that the veteran has admitted years after service to having 
the risk factor for such disease of IV drug use, the Board 
finds that the preponderance of the evidence is against the 
claim for direct service connection for hepatitis-C.  The 
disease of hepatitis-C is not a disease listed at 38 C.F.R. 
§ 3.309(e) as associated with exposure to herbicides, and so 
entitlement to service connection for hepatitis-C on a 
presumptive basis cannot be established.  Thus, the Board 
concludes that service connection for hepatitis-C is not 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2003).  Inasmuch as the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hepatitis-C, claimed as a result of 
exposure to herbicides, is denied.


REMAND

The veteran is seeking service connection for a 
gastrointestinal (GI) disorder.  His service medical records 
show that he was seen several times for complaints of GI 
symptoms.  In March 1970, he complained of vague abdominal 
pains without vomiting or diarrhea.  In May 1970, he 
complained of stomach pains, diarrhea, and abdominal 
cramping.  In July 1970, he complained of nausea and 
anorexia, and a finding was made of epigastric tenderness.  
The service medical records do not contain a diagnosis to 
account for the veteran's complaints.  In a report of medical 
history for separation in August 1970, he denied having 
stomach trouble or frequent indigestion.  At an examination 
for separation in August 1970, his abdomen and viscera were 
reported as normal.

At the hearing in July 1998, the veteran testified that: 
since separation from service in October 1970, he had had 
recurrent GI symptoms; and he was treated at the VA Medical 
Center (VAMC) in Phoenix, Arizona, for GI symptoms 
approximately one year after his separation from service.  
(Treatment records from the VAMC in Phoenix, which were 
obtained by the VA's special processing unit, the Tiger 
Remand Team, from a Federal Records Center, did not contain 
any records from the 1970s.)

In March 1995, R. J. E., MD, a private physician, reported 
that: an esophagogastroduodenoscopy (EGD) had revealed 
minimal esophagitis and was positive for helicobacter pylori; 
and findings of a biliary scan were suggestive of biliary 
dyskinesia and acalculus cholecystitis.  The veteran 
underwent a VA endoscopy in December 1995.  The diagnosis was 
diffuse gastritis.  In January 1998, biopsies of the antrum 
and stomach at a private facility showed mild chronic 
atrophic superficial gastritis of the antrum and focal acute 
inflammation of the stomach.  In December 2002, Dr. R. J. E. 
interpreted an EGD as showing severe gastritis.

Because the service medical records show a finding of 
epigastric tenderness, the veteran has claimed to have 
recurrent epigastric and other GI symptoms since service, and 
there are current diagnoses of GI disorders, the Board finds 
that an examination and opinion are warranted to decide the 
claim for service connection for a GI disorder before a final 
decision by the Board.  

Under the circumstances, this case is REMANDED for the 
following:

Arrangements should be made for the veteran to undergo 
an examination to determine the nature and extent of 
any current GI disorder.  The claims folder should be 
made available to the examiner for review.  If a 
gastrointestinal disability is diagnosed, the examiner 
should be asked to provide an opinion as to whether it 
is more likely (a 50 percent or more probability), less 
likely ( less than a 50 percent probability), or at 
least as likely as not (a 50 percent probability) that 
any such GI disorder, to include gastritis and 
esophagitis, if found, is medically related to the 
veteran's complaints in 1970?  A rationale for the 
opinion expressed should be provided.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case (SSOC) and an opportunity to respond thereto.  The SSOC 
should notify the veteran of any information, and any medical 
or lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  

The purpose of this remand is to assist the veteran.  The 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matter which the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 



	                     
______________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



